46 N.Y.2d 721 (1978)
The People of the State of New York, Appellant,
v.
Donald Jackson, Respondent.
Court of Appeals of the State of New York.
Submitted September 14, 1978.
Decided November 30, 1978.
Carl A. Vergari, District Attorney (Stephanie Mary Mahon and Anthony Joseph Servino of counsel), for appellant.
John M. Perone for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*723MEMORANDUM.
The order of the Appellate Division should be reversed and the matter remitted to that court (CPL 470.40, subd 2, par [b]).
Although inartfully drawn, the indictment does contain all the elements of the crime and therefore is not defective. Any ambiguity with respect to the precise nature of the deviate sexual intercourse alleged could be, and was in this case, clarified by the bill of particulars (see, People v Iannone, 45 N.Y.2d 589).
Order reversed and case remitted to the Appellate Division, Second Department, for further proceedings in accordance with the memorandum herein.